


110 HCON 39 IH: Honoring women’s health advocate Cynthia

U.S. House of Representatives
2007-01-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. CON. RES. 39
		IN THE HOUSE OF REPRESENTATIVES
		
			January 19, 2007
			Ms. Slaughter (for
			 herself, Ms. DeGette, and
			 Mrs. Lowey) submitted the following
			 concurrent resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		CONCURRENT RESOLUTION
		Honoring women’s health advocate Cynthia
		  Boles Dailard.
	
	
		Whereas women’s health advocate Cynthia Boles Dailard was
			 born on February 29, 1968, and grew up in Syosset, New York;
		Whereas Cynthia Dailard excelled as a student both at
			 Harvard University, where she graduated cum laude in English in 1990 and at the
			 University of California at Berkeley’s Boalt Hall School of Law in 1994;
		Whereas Cynthia Dailard entered the nonprofit sector upon
			 graduating from law school, receiving a year-long fellowship at the National
			 Women’s Law Center in Washington, D.C.;
		Whereas Cynthia Dailard worked as legislative assistant
			 and counsel for Senator Olympia J. Snowe (R-Maine), where Cynthia Dailard
			 brought to bear her keen intelligence, vision, energy, expertise, and talent in
			 service to her country and the women of America;
		Whereas Cynthia Dailard worked as associate director for
			 domestic policy for President William J. Clinton;
		Whereas Cynthia Dailard worked for the Guttmacher
			 Institute, a respected public policy think tank devoted to women’s health, for
			 eight years;
		Whereas Cynthia Dailard was a member of the National
			 Family Planning and Reproductive Health Association Board of Directors;
		Whereas Cynthia Dailard spearheaded the Guttmacher
			 Institute’s policy work on issues related to domestic family planning programs
			 and sex education;
		Whereas Cynthia Dailard spoke and wrote prolifically on
			 matters including family planning, adolescent sexual behavior, and insurance
			 coverage for contraception;
		Whereas Cynthia Dailard worked in a bipartisan fashion
			 with elected officials and their staffs to promote the health and well-being of
			 women and their families;
		Whereas Cynthia Dailard was a gifted and passionate voice
			 within the women’s health community;
		Whereas Cynthia Dailard was driven by an abiding concern
			 for human relationships, and the health and well-being of all
			 individuals;
		Whereas Cynthia Dailard has left a thoughtful and enduring
			 mark on women’s health policy and will remain a role model for advocates by
			 virtue of her wisdom, character, commitment, and scholarship; and
		Whereas Cynthia Dailard is survived by her husband Scott
			 and her daughters Miranda and Julia: Now, therefore, be it
		
	
		That the Congress—
			(1)notes with deep
			 sorrow the death of Cynthia Boles Dailard on December 24, 2006;
			(2)extends its
			 heartfelt sympathy to Scott, Miranda, and Julia Dailard; and
			(3)directs the Clerk
			 of the House of Representatives to transmit a copy of this resolution to the
			 family of Cynthia Boles Dailard.
			
